Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.16 HONEYWELL INTERNATIONAL INC. SEVERANCE PLAN FOR CORPORATE STAFF EMPLOYEES (Involuntary Termination Following a Change in Control) Amended and restated, effective as of January 1, 2009 ARTICLE I PURPOSE The purpose of this Plan is to provide severance benefits to Plan Participants in the event of the Involuntary Termination of their employment following a Change in Control. The Plan was established by Honeywell International Inc. (formerly AlliedSignal Inc.) and was originally effective as of February 6, 1988. The Plan was amended and restated effective October 21, 1988, April 1, 1999, October 24, 2000 and December 20, 2001 and amended effective January 1, 2008. The Plan is now hereby amended and restated effective as of January 1, 2009 to implement changes required pursuant to and consistent with Section 409A of the Code. Capitalized terms used but not defined in this Article I shall have the meanings ascribed to them in Article II below. ARTICLE II DEFINITIONS Affiliated Company - means (a) any member of a controlled group of corporations as defined in Section 414(b) of the Code of which Honeywell or a predecessor of Honeywell is or was a member, (b) any unincorporated trade or business which is under common control with Honeywell, as determined under Section 414(c) of the Code, or (c) any organization, employment with which is counted as employment with Honeywell or a predecessor of Honeywell under the provisions of Sections 414(m), (n), or (o) of the Code. Annual Incentive Compensation - means the product of (a) times (b), where (a) is a Participants target award level under the Honeywell International Inc. Incentive Compensation Plan for Executive Employees, or any successor plan, for the most recent incentive period ended prior to the Change in Control, and (b) is Base Salary. Long-term performance incentive awards shall not be considered in determining Annual Incentive Compensation. Base Salary - means the annual base salary, exclusive of bonus, incentive or other extra compensation, but inclusive of overtime (in the case of non-exempt Participants), being paid to a Participant at the time of Involuntary Termination of employment, but in no event less than the annual base salary being paid to the Participant on the day prior to a Change in Control. Board of Directors - means the Board of Directors of Honeywell. Change in Control - is deemed to occur at the time (a) when any entity, person or group (other than Honeywell, any subsidiary or any savings, pension or other benefit plan for the benefit of employees of Honeywell) which theretofore beneficially owned less than 30% of the Common Stock then outstanding acquires shares of Common Stock in a transaction or series of transactions that results in such entity, person or group directly or indirectly owning beneficially 30% or more of the outstanding Common Stock, (b) of the purchase of shares of Common Stock pursuant to a tender offer or exchange offer (other than any offer by Honeywell) for all, or any part of, the Common Stock, (c) of a merger in which Honeywell will not survive as an independent, publicly owned corporation, a consolidation, or a sale, exchange or other disposition of all or substantially all of Honeywells assets, (d) of a substantial change in the composition of the Board of Directors during any period of two consecutive years such that individuals who at the beginning of such period were members of the Board of Directors cease for any reason to constitute at least a majority thereof, unless the election, or the nomination for election by the stockholders of Honeywell, of each new director was approved by a vote of at least two-thirds of the directors then still in office who were directors at the beginning of the period, or (e) of any transaction or other event which the Management Development and Compensation Committee of the Board of Directors, in its discretion, determines to be a change in control for purposes of this Plan. Code - means the Internal Revenue Code of 1986, as amended from time to time, together with the applicable final regulations issued thereunder. Common Stock - means the Common Stock of Honeywell or such other stock into which the Common Stock may be changed as a result of split-ups, recapitalizations, reclassifications and the like. Corporate Staff Employee - means a salaried or non-union hourly employee of Honeywell employed in Career Bands 1 through 7 who, during a Potential Change In Control Period (as defined in Section 4.5 below) and/or at the time of a Change in Control, (a) is not associated with (i) an operating business of Honeywell or (ii) Business Services or any successor organization, and (b) (i) has a reporting relationship, prior to a Change in Control, either direct or through one or more other employees, to one of the then Senior Vice Presidents of Honeywell, (ii) prior to a Change in Control, held a position similar to a position which on April 1, 1999 had a reporting relationship, either direct or indirect or through one or more other employees, to one of the then Senior Vice Presidents of Honeywell, or (iii) reported prior or subsequent to a Change in Control directly to the Chairman and Chief Executive Officer of Honeywell. For purposes of subsection (a) above, an employee (x) whose work is not primarily associated with business operations or supportive of one or more particular businesses, (y) who is a functional leader, and (z) who has corporate-wide strategic responsibilities or whose role is to coordinate cross-business unit functions (whether or not located in the United States), as well as such employees direct reports, shall be considered a Corporate Staff Employee. The Plan Administrators final determination as to whether an employee satisfies the definition of Corporate Staff Employee shall be deemed to be conclusive and binding. Corporate Staff Employee shall not include any 1988 Plan Employee. ERISA - means the Employee Retirement Income Security Act of 1974, as amended from time to time, together with the applicable final regulations issued thereunder. -2- Good Reason  means, without the Participants consent (a) a material reduction in the Participants Pay in effect immediately prior to the Change in Control other than a reduction that is generally applicable to all salaried and non-union hourly employees of Honeywell, (b) permanent elimination of the Participants position, not including transfer pursuant to the sale of a facility or line of business in which the Participant is offered substantially comparable employment with the new employer, (c) in the case of a Band 5 or above Participant or a Participant who met the definition of Corporate Staff Employee immediately prior to the December 20, 2001 amendment and restatement of the Plan, a material reduction in one or more of the following factors: the Participants position, function, responsibilities or reporting level or in the standard of performance required of the Participant, as determined immediately prior to a Change in Control, (d) a material change in the geographic location at which the Participant must perform the services from the location the Participant was required to perform services immediately prior to a Change in Control, or (e) an action by Honeywell that under applicable law constitutes constructive discharge. Notwithstanding the foregoing, Good Reason shall not be deemed to have occurred unless, the Participant provides written notice to Honeywell identifying the event or omission constituting the reason for a Good Reason termination no more than ninety (90) days following the first occurrence of such event or omission. Within thirty (30) days after notice has been provided to Honeywell, Honeywell shall have to opportunity, but shall have no obligation, to cure such event or conditions that give rise to a Good Reason termination. If Honeywell fails to cure the events or conditions giving rise to Participants Good Reason termination by the end of the thirty (30) day cure period, the Participants employment shall terminate at the end of the thirty (30) day cure period. Gross Cause - means fraud, misappropriation of Honeywell property or intentional misconduct damaging to such property or business of Honeywell, or the commission of a crime. Honeywell - means Honeywell International Inc., a Delaware corporation, and any successors thereto. Hour of Service - means each hour for which a Participant is directly or indirectly paid by Honeywell, a predecessor of Honeywell or an Affiliated Company for performance of duties and for reasons other than performance of duties and includes regular time, overtime, vacations, holidays, sickness, disability, paid layoff, and similar paid periods. Hours of Service shall be computed and credited in accordance with Department of Labor Regulation Section 2530.200b -2(b) and (c), as amended from time to time. Involuntary Termination - means (a) termination by Honeywell of the Participants employment during the Protected Period, other than upon mandatory retirement in compliance with applicable law, death or for Gross Cause, or (b) termination of employment by a Participant during the Protected Period for Good Reason. In evaluating whether a Participant has incurred an Involuntary Termination pursuant to subsection (b) above, the Plan Administrator shall consider the specific facts and circumstances of the Participants claim. 1988 Plan Employee - means an individual who (a) met the definition of Corporate Staff Employee under the Plan immediately prior to its amendment and restatement on April 1, 1999 (the 1988 Plan Definition), (b) who ceased to meet the Plans definition of -3- Corporate Staff Employee solely by reason of the April 1, 1999 amendment of such definition, and (c) satisfies the 1988 Plan Definition as of the Change in Control. 1988 Plan Employees shall have their benefits, if any, determined solely with reference to the Plan as amended and restated effective October 21, 1988, a copy of which is attached hereto as Exhibit A. Participant  means a Corporate Staff Employee and such other key management personnel, and their direct reports, who (a) have corporate-wide responsibilities; (b) hold positions likely to be eliminated upon a Change in Control and (c) are designated as Plan Participants by the Senior Vice President-Human Resources and Communications, in his sole discretion, based on the relevant facts and circumstances; provided, however, that in no event shall the number of such Participants designated by the Senior Vice President-Human Resources and Communications increase the total number of Participants by more than five percent (5%). Pay - means Base Salary and, as to a Participant employed in Band 5 or above, Annual Incentive Compensation. Plan - means the Honeywell International Inc. Severance Plan for Corporate Staff Employees (Involuntary Termination Following a Change in Control). Plan Administrator - means the person or entity identified in Section 5.1 to administer the terms and conditions of the Plan. Plan Sponsor - means Honeywell. Any successor to Honeywell (or a principal subsidiary) shall be deemed a Plan Sponsor. Protected Period - means, with respect to each Participant, the period beginning on the date of a Change in Control that occurs after he or she becomes a Participant and ending at the expiration of twenty-four (24) months following such Change in Control. Senior Severance Plan  means the Honeywell International Inc. Severance Plan for Senior Executives in effect from time to time. Severance Pay Period - means the applicable severance period specified in Schedule A attached hereto. Specified Employee - means any Participant who, at any time during the twelve (12) month period ending on the identification date (as determined by the Vice President, Compensation and Benefits or its delegate), is a specified employee under Section 409A of the Code, as determined by the Vice President  Compensation and Benefits (or his delegate), which determination of specified employees, including the number and identity of persons considered specified employees and identification date, shall be made by the Vice President  Compensation and Benefits (or his delegate) in accordance with the provisions of Sections 416(i) and 409A of the Code. Year of Service - means any consecutive 12-month period commencing on a Participants date of hire or rehire with Honeywell, any predecessor of Honeywell or an Affiliated Company, and anniversaries thereof during which the Participant has completed at least 1,000 Hours of Service. -4- ARTICLE III PARTICIPATION The benefits provided under the Plan are limited solely to Participants. Notwithstanding any other provision of the Plan to the contrary, no individual who first satisfies the definition of Corporate Staff Employee after December 31, 2007 shall participate in the Plan. ARTICLE IV ELIGIBILITY FOR AND CONTINUATION OF PAY, BENEFITS AND PENSION SERVICE Eligibility for Pay, Benefit and Pension Service Continuation In the event of the Involuntary Termination of a Participants employment during the Protected Period, Pay, benefit and pension service continuation shall be provided to the Participant by Honeywell (or any successor to Honeywell) in accordance with this Article IV. Pay, and Benefit and Pension Service Continuation (a) Pay Continuation - A Participant shall receive Base Salary paid in installments in accordance with Honeywells normal payroll periods during the Severance Pay Period, with the first installment to be paid within sixty (60) days following the date of the Participants Involuntary Termination.
